Citation Nr: 0032002	
Decision Date: 12/07/00    Archive Date: 12/12/00

DOCKET NO.  99-13 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether the rating decision of April 23, 1997, which denied 
service connection for the cause of the veteran's death 
contained clear and unmistakable error.


REPRESENTATION

Appellant represented by:	American Ex-Prisoners of War, 
Inc.


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel



INTRODUCTION

The veteran had active service from October 1942 to August 
1946.  The veteran died in June 1987.  The appellant seeks 
benefits as the veteran's surviving spouse.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 1998  rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.


FINDING OF FACT

Evidence before the RO on April 23, 1997, did not compel a 
conclusion, to which reasonable minds could not differ, 
inconsistent with the RO's determination.


CONCLUSION OF LAW

The RO's denial of service connection for service connection 
for the cause of the veteran's death on April 23, 1997, did 
not constitute clear and unmistakable error.  38 C.F.R. 
§ 3.105(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran, who was a Japanese prisoner of war from May 1945 
to August 1945, died in June 1987.  On April 23, 1997, the RO 
denied the appellant's claim for service connection for the 
cause of the veteran's death and, consequentially, also 
denied eligibility to Dependent's Educational Assistance 
under 38 U.S.C.A. chapter 35.  

At the time of the April 23, 1997 decision, RO had before it 
service medial records and post-service records of treatment, 
including records documenting treatment at the time of the 
veteran's death.  According to a discharge summary, the final 
diagnoses were ruptured abdominal aortic aneurysm, multi-
system organ failure, enterocutaneous fistula, and bilateral 
cerebrovascular accident.  According to a certificate of 
death issued in July 1996, the veteran died of natural 
causes.  

Post-service treatment records also associated with the 
claims file at the time of the April 1997 decision reflect 
treatment for atherosclerotic heart disease from 1977 to 
1979.  In November 1977, the diagnosis was atherosclerotic 
heart disease with acute inferior myocardial infarction.  In 
November 1978, the veteran underwent quadruple aortocoronary 
bypass and was described in March 1979 as symptomatic as of 
November 1978. 

The appellant challenges the April 23, 1997 denial of 
benefits, arguing that it was predicated upon clear and 
unmistakable error.  See 38 C.F.R. § 3.105(a).  Clear and 
unmistakable error is an administrative failure to apply the 
correct statutory and regulatory provisions to the correct 
and relevant facts.  See Oppenheimer v. Derwinski, 1 Vet. 
App. 370, 372 (1991).  Such error "must be based on the 
record and the law that existed at the time of the prior . . 
. decision."  Russell v. Principi, 3 Vet. App. 310, 314 
(1992).  The mere misinterpretation of facts does not 
constitute clear and unmistakable error.  See Thompson v. 
Derwinski, 1 Vet. App. 251, 253 (1991).  The error must be 
one which would have manifestly changed the outcome at the 
time that it was made.  See Kinnaman v. Derwinski, 4 Vet. 
App. 20, 26 (1993).  "It is a kind of error, of fact or law, 
that when called to the attention of later reviewers compels 
a conclusion, to which reasonable minds could not differ, 
that the result would have been manifestly different but for 
the error."  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

At the time of the April 1997 rating decision in question, as 
now, the death of a veteran was considered as having been due 
to a service-connected disability when the evidence 
established that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312.  The 
principal cause of death was one which, singly or jointly 
with some other condition, was the immediate or underlying 
cause of death or was etiologically related thereto.  
38 C.F.R. § 3.312(b).  The contributory cause of death was 
one that contributed substantially or materially, combined to 
cause death, or aided or lent assistance to the production of 
death. 38 C.F.R. § 3.312(c).

Service connection was available for a disorder that was 
incurred in or aggravated during the veteran's active duty 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303.  
A number of diseases, including various forms of 
cardiovascular and heart disease, were presumed to have been 
incurred in service if manifested within a year of separation 
from service to a degree of 10 percent or more.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309.  
In addition, in cases involving prisoners of war interned or 
detained not less than 30 days, service connection was also 
presumed for a number diseases, including beriberi heart 
disease, manifested to a degree of 10 percent or more at any 
time after discharge.  38 U.S.C.A. § 1112(b); 38 C.F.R. 
§§ 3.304(e), 3.309(c).  Beriberi heart disease, for purposes 
of analysis, included ischemic heart disease in former 
prisoners of war who experienced localized edema during 
captivity.  Service connection also was available for any 
disease diagnosed after discharge, when the evidence, 
including that pertinent to service, established that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service medical records contain no reference to heart disease 
of any sort, there is no medical evidence of heart disease 
within a year of the veteran's discharge from service, and 
there is no medical opinion linking heart disease to service.  
Service connection was not in effect for the diagnoses set 
forth in June 1987, and there was no medical opinion that the 
veteran's death was hastened or otherwise caused by events in 
service.  

In arguing that the April 1997 rating decision in question 
contained clear and unmistakable error, the appellant points 
to a statement submitted in February 1997 by a fellow 
prisoner of war which indicates that the veteran experienced, 
among other things, severe swelling of his ankles during his 
period of captivity.  She also points to a February 1997 
statement by a service representative who indicated therein 
that it was obvious that the veteran died of ischemic heart 
disease.  

In denying, service connection for the cause of the veteran's 
death, the RO in April 1997 pointed to a paucity of medical 
evidence linking the claimed ischemic heart disease to the 
abdominal aortic aneurysm.  There was no evidence before the 
RO that the  service representative who suggested that the 
veteran's death was caused by ischemic heart disease was a 
medical practitioner or otherwise competent to offer an 
opinion concerning the etiology of a disease.  Although the 
veteran's history of heart disease perhaps raised questions 
which could have been clarified through additional 
development, failure to carry out such development is not a 
basis for finding clear and unmistakable error in a decision.  
The facts before the RO did not compel a conclusion, to which 
reasonable minds could not differ, inconsistent with the RO's 
determination.  Because clear and unmistakable error may not 
be predicated upon a failure in the duty to assist, the 
veteran has not articulated a valid claim to set aside the 
April 1997 decision based upon clear and unmistakable error.



ORDER

The veteran's claim to set aside the April 23, 1997, rating 
decision based upon clear and unmistakable error is denied.



		
	L. M. BARNARD
	Acting Veterans Law Judge
	Board of Veterans' Appeals


